DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Publication No. 2021/0098380) in view of Zhai et al. (US Publication No. 2016/0315071), and further in view of Hu et al. (US Publication No. 2013/0270682).
Regarding claim 1, Chen discloses a package comprising:
a first component (102), a second component (100), and a molding compound layer (220), the first component and the second component stacked encapsulated in the molding compound layer
a third component (50) encapsulated in the molding compound layer (220)
a front side wiring layer (206) on and in electrical connection with the first component and the third component
an electrically conductive column (46) extending from a back side of the third component (50) and encapsulated in the molding compound layer
a back side wiring layer (222) on and in electrical communication with the second component and the electrically conductive column
Chen does not disclose the first and second components to be placed back-to-back.  However, Zhai discloses components (142) placed back to back within a molding (152).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have combined the teachings of Chen to include back-to-back components, as taught by Zhai, since it can reduce package height, thereby increasing density and speed of the final device (paragraphs 32-33).
Chen does not specifically disclose a plurality of stacked stud bumps that are in contact with the molding compound.  However, Hu discloses stacked stud bumps (35) which are surrounding and in contact with molding material (37) (paragraph 24).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the column of Chen to include a plurality of stud bumps surrounding by the molding layer, as taught by Hu, since it can reduce wire swift effects and provide fine pitch via connection (paragraph 47).
Regarding claim 2, Hu discloses a back ground surface spanning the molding compound layer and a stud bump of the column, wherein the back side wiring layer is formed on the back ground surface (Figure 1).

Regarding claim 4, Chen discloses the second component (100) includes at least one electrically conductive pad on a side opposite said first component, and said back side wiring layer (222) comprises at least one conductive trace, and further comprising: at least one via extending (130) between and electrically connecting said at least one electrically conductive pad of said second component and said at least one conductive trace of said back side wiring layer (Figures 12 and 16).
Regarding claim 5, Chen discloses at least one electrically conductive bump (250/252) in electrical communication with and on said back side wiring layer, said at least one bump being positioned on a side of said back side wiring layer opposite said front side wiring layer (Figure 20).
Regarding claim 6, Zhai discloses said first component (102) comprises a top side and a back side; said second component (100) comprises a top side and a back side; said first component back side and said second component back side are mounted together to form a back-to-back stack (Figure 6); and said first component back side and said second component back side are not in electrical communication (paragraph 42).
	Regarding claim 7, Zhai discloses the second component includes at least one electrically conductive pad on a side opposite said first component (Figure 6) and Chen discloses said back side wiring layer comprises at least one conductive trace; and said second component is in electrical communication with said third component through said electrically conductive column and said back side wiring layer (Figure 20).
Regarding claim 10, Chen discloses said first component (102) includes at least one electrically conductive pad (46) in electrical communication with said front side wiring layer (206).

Regarding claim 12, Chen discloses at least one vertical interconnect (216) extending completely between said front side wiring layer (222) and said back side wiring layer (206).
Regarding claim 13, Chen discloses said at least one vertical interconnect comprises a printed circuit board (PCB) bar (paragraph 78).
Regarding claim 14, Chen discloses at least one electrically conductive bump (250/252) in electrical communication with and on said back side wiring layer, said at least one bump being positioned on a side of said back side wiring layer opposite said front side wiring layer; and wherein said at least one electrically conductive bump is in electrical communication with said front side wiring layer (222) through said at least one electrically conductive vertical interconnect (216).
Regarding claim 15, Chen discloses at least one vertical interconnect (216) comprises a plurality of vertical interconnects (Figure 20).
Regarding claim 20, Chen discloses a process of forming a package, the process comprising:
placing first (102), second (100), and third (50) components on a carrier (122), with the first and second components, and the third component including a back side metallization layer (40)
forming a column (46) of electrically conducting stud bumps on said third component metallization layer
encapsulating (220) said first, second, and third components, and said column of electrically conducting, in a mold compound to form a mold layer
back grinding said mold layer to expose a portion of said column of electrically conducting stud bumps (paragraph 60)
forming a wiring layer (206/222) in direct electrical contact with said column (46) of electrically conducting
Chen does not disclose the first and second components to be placed back-to-back with stud bumps.  However, Zhai discloses components (142) placed back to back within a molding (152) using stud bumps (paragraph 40).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have combined the teachings of Chen to include back-to-back components with stud bumps, as taught by Zhai, since it can reduce package height, thereby increasing density and speed of the final device (paragraphs 32-33).
Chen does not specifically disclose a plurality of stacked stud bumps that are in contact with the molding compound.  However, Hu discloses stacked stud bumps (35) which are surrounding and in contact with molding material (37) (paragraph 24).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the column of Chen to include a plurality of stud bumps surrounding by the molding layer, as taught by Hu, since it can reduce wire swift effects and provide fine pitch via connection (paragraph 47).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Publication No. 2021/0098380) in view of Zhai et al. (US Publication No. 2016/0315071), and further in view of Elsherbini et al. (US Publication No. 2020/0273840).
Regarding claim 8, Chen/Zhai discloses the limitations as discussed in the rejection of claim 1 above.  Chen/Zhai does not disclose said third component comprises at least one electrically conductive pad on a top side and in electrical communication with said front side wiring layer.  However, Elsherbini discloses a third component (114-1) with a top side conductive pad (150-4).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the third component of Chen/Zhai to include a pad on the top side since it can reduce routing congestion, which can improve utilization of the components (paragraph 66).
.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Publication No. 2021/0098380) in view of Zhai et al. (US Publication No. 2016/0315071), and further in view of Popp et al. (US Publication No. 2016/0148987).
Regarding claim 16, Chen/Zhai discloses the limitations as discussed in the rejection of claim 1 above.  Chen/Zhai does not disclose a first optical window in the front side wiring layer over the first component, and a second optical window in the front side wiring layer over the third component.  However, Popp discloses a glass optical window over multiple components (206/236).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the components of Chen/Zhai to include Popp’s optical windows over the components, since it can provide a path for light for optoelectronic component applications that can both provide a rigid carrier and optical waveguide for photodetection (paragraphs 158-168).
Regarding claim 17, Popp discloses the first component is a light emitter; and the third component is a photodetector (PD) (paragraph 147).
Regarding claim 18, Chen discloses back side metallization layer (40), and Zhai discloses said electrically conductive column comprises a plurality of stacked stud bumps on said back side metallization layer and electrically connecting said back side metallization layer to said back side wiring layer (paragraph 9).
Regarding claim 19, Popp discloses a portable electronic device comprising: a housing having an opening; and the package of Claim 1, wherein the at least one of the first and third components is mounted adjacent to said opening (paragraph 122).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      3/12/2022Examiner, Art Unit 2897